                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/19/2020
 ------------------------------------------------------------- X
                                                               :
   DAMON ASH,                                                  :
                                                               :
                                         Plaintiff,            :
                                                               :
                          -against-                            :        1:16-cv-9548-GHW
                                                               :
  BETTY JACOBSON, LAURA                                        :             ORDER
  PORSCHAR, and NORMA KLEIN                                    :
                                                               :
                                         Defendants.           :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On March 17, 2020, the Court received a letter from Mr. Ash asking the Court to again

reconsider its order denying equitable tolling of his claims. See Dkt No. 143. The Court has already

decided a motion for reconsideration of this ruling from Mr. Ash. See Dkt No. 146. In his letter,

Mr. Ash does not raise new facts that would lead the Court to change its view. The Court has

decided that Mr. Ash is not entitled to equitable tolling, and it cannot continue to entertain requests

to revisit that ruling from Mr. Ash indefinitely. The Court expects Mr. Ash to file his opposition to

Defendants’ motion for judgment on the pleadings no later than one month following service of the

motion and accompanying papers; Defendants’ motion is due April 17, 2020.

        The Clerk of Court is directed to mail a copy of this order to Mr. Ash by first-class and

certified mail.

        SO ORDERED.

Dated: March 19, 2020
                                                               __________________________________
                                                                      GREGORY H. WOODS
                                                                     United States District Judge
